Citation Nr: 1041137	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-16 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, 
California (VAMC)


THE ISSUE

Entitlement to payment of medical expenses incurred during 
treatment of the late Veteran during his terminal hospitalization 
at Sierra Vista Regional Medical Center from January 2 - January 
4, 2005.


REPRESENTATION

Appellant represented by:	Christopher J. Hapak, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from November 1963 to 
November 1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs Medical Center in Los Angeles, California, which 
denied payment to the appellant, Sierra Vista Regional Medical 
Center, of medical expenses incurred during the late Veteran's 
treatment and terminal hospitalization at Sierra Vista Regional 
Medical Center from January 2 - January 4, 2005.

At the outset, the Board acknowledges that it has appellate 
jurisdiction over the issue on appeal.  Notice of the adverse 
decision of July 2005 was sent to the appellant, Sierra Vista 
Regional Medical Center, in correspondence dated July 2005, 
which, however, did not include any notation that Sierra Vista 
Regional Medical Center was provided with notice of its appellate 
rights.  Thereafter, correspondence from Sierra Vista Regional 
Medical Center received by VA via electronic fax in November 2007 
expressed disagreement with the July 2005 decision.  As there was 
no adequate notice provided to the appellant of its appellate 
rights with respect to the July 2005 rating decision, the one-
year time limit prescribed by 38 C.F.R. § 20.302(a) to file a 
notice of disagreement did not toll.  Thereafter, a statement of 
the case was furnished in May 2008 and a timely substantive 
appeal regarding this issue was received by VA in June 2008, 
thereby perfecting the appeal for appellate review.     

The appellant's attorney appeared before the undersigned at a 
travel Board hearing in June 2010 and presented argument in 
support of the claim for payment of unauthorized medical 
expenses.  A copy of the transcript of the hearing has been 
obtained and associated with the claims file for the Board's 
consideration.

For the reasons that will be further discussed below, the appeal 
is REMANDED to the VAMC.  VA will notify the appellant if further 
action is required on its part.


REMAND

The Veterans Millennium Health Care and Benefits Act was enacted 
on November 30, 1999, and took effect on May 29, 2000.  See Pub. 
L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that its 
effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying emergency 
care furnished on or after that date.  See 66 Fed. Reg. 36,467 
(2001).  In this case, the medical service rendered, which is the 
subject of the present appeal, occurred in January 2005, which is 
after the effective date of the Millennium Bill Act and therefore 
the provisions of the Millennium Health Care and Benefits Act is 
applicable to the current claim.

The Veterans Millennium Health Care and Benefits Act is codified 
at 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000- 
17.1008 (2010).  Payment or reimbursement for emergency services 
for non-service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the conditions.  The basis of the 
present denial was that it was determined that the Veteran's 
condition for which he sought treatment in January 2005 was non-
emergent.  

As relevant, the evidence of record shows that the Veteran was 
admitted for treatment of unremitting chest pain at the emergency 
room of Sierra Vista Regional Medical Center on January 2, 2005, 
after reportedly experiencing recurring chest pain during the 
previous week, which was initially responsive to medication but 
eventually became unremitting and could not be alleviated with 
medication.  The Veteran had a prior history of coronary artery 
disease, status-post coronary artery bypass grafting (CABG) 
approximately 20 years earlier.  Emergency cardiac 
catheterization revealed chronic occlusion of all his previously 
placed CABGs and he was admitted for surgery with the intent to 
perform a repeat CABG, but upon anesthesia induction on January 
4, 2005, he developed ventricular fibrillation and could not be 
resuscitated.  Thereafter, in February 2005, Sierra Vista 
Regional Medical Center filed a claim with the VAMC for payment 
of expenses associated with its treatment and terminal 
hospitalization of the late Veteran from January 2 - January 4, 
2005.

Section 1725, Title 38, United States Code, was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, Pub. L, 
No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  To 
be entitled to the payment for emergency care under this Act, the 
evidence must meet all of the following criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life 
or health (this standard would be met if there were 
an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses 
an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health 
care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such emergency 
treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of 
a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals 
of the denial of payment);

38 U.S.C.A. §§ 1725 and 1728 are discretionary in nature and use 
different standards to define medical emergency. Section 403, 
however, requires VA to use the prudent layperson standard in 
determining if a medical emergency existed for both programs. See 
Veteran's Mental Health and Other Improvements Act of 2008, Pub. 
L. No. 110-387, § 402, 122 Stat. 4110, 402.

The evidence is presently insufficient for the Board to 
adjudicate the claim on the merits.  The Board notes that the 
Veteran was not service connected for any disabilities at the 
time of his death and that in an August 2005 letter from the 
Veteran's surviving spouse, she reported that the Veteran had 
been receiving regular treatment for his coronary artery disease 
at a VA medical facility in Fresno, California, with his most-
recent treatment at this facility prior to his death being in 
August 2004.  Although the spouse's letter indicates that she had 
attached a record of the alleged August 2004 VA office visit, the 
claims file does not include this record or any VA records 
pertaining to the Veteran's treatment for coronary artery 
disease.  As these records are necessary to demonstrate that he 
was enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 within 
the 24-month period preceding the furnishing of such emergency 
treatment in order to establish eligibility of the appellant to 
receive payment of medical expenses under Section 1725, the case 
should be remanded so that these pertinent VA medical records may 
be obtained and associated with the evidence.

The VAMC should ensure that appropriate medical personnel have 
addressed whether the condition for which the Veteran sought 
treatment from January 2, 2005, was a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if there 
were an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of health 
and medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part), 
and that the treatment beyond the initial emergency evaluation 
and treatment for the period of January 2 - 4, 2005, was for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility.

Accordingly, in view of the forgoing discussion, the case is 
REMANDED to the VAMC for the following action:

1.  Obtain evidence of the late Veteran's 
enrollment in the VA healthcare system and 
his treatment within the 24 months prior to 
January 2, 2005, to include records 
reflecting his healthcare status (i.e., VA 
progress notes).

These records should include, but are not 
limited to, those pertaining to his reported 
treatment for coronary artery disease at a VA 
medical facility in Fresno, California.

2.  After the above development has been 
undertaken, the late Veteran's claims folder 
should be referred to an appropriate VA 
physician for an opinion as to whether the 
condition for which the Veteran sought 
treatment on January 2, 2005, was a condition 
of such a nature that a prudent layperson 
would have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an average 
knowledge of health and medicine could 
reasonably expect the absence of immediate 
medical attention to result in placing the 
health of the individual in serious jeopardy, 
serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or 
part), and that the treatment beyond the 
initial emergency evaluation and treatment 
for the period of January 2 - 4, 2005, was 
for a continued medical emergency of such a 
nature that the Veteran could not have been 
safely transferred to a VA or other Federal 
facility.

This report must include a discussion of the 
clinical evidence on file, including the 
medical records of the Veteran's treatment 
and terminal hospitalization at Sierra Vista 
Regional Medical Center on January 2 - 4, 
2005, as well as the August 27, 2005, written 
statement from the Veteran's widow.  The 
rationale for any opinion expressed should be 
set forth.

3.  Thereafter, if necessary, perform any 
additional development deemed appropriate.  
Then re-adjudicate the appellant Sierra Vista 
Regional Medical Center's claim for payment 
of medical expenses incurred during treatment 
of the late Veteran during his terminal 
hospitalization at Sierra Vista Regional 
Medical Center from January 2 - January 4, 
2005, under 38 U.S.C.A. §§ 1725.  If the 
claim remains denied, issue a supplemental 
statement of the case to the appellant and 
its representative containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

